318 S.W.3d 786 (2010)
STATE of Missouri, Respondent,
v.
Brian S. WRIGHT, Appellant.
Nos. WD 71548, WD 71549.
Missouri Court of Appeals, Western District.
August 31, 2010.
Jonathan L. Laurans, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Brian S. Wright appeals the judgment of the Circuit Court of Bates County in which he was found guilty of sexual abuse, section 566.100, RSMo 2000, and false imprisonment, section 565.130, RSMo 2000; and sentenced to six years imprisonment and one year in county jail, to run concurrently. On appeal, Wright presents four points, in which he argues that: (1) the State did not have sufficient evidence to prove the "forcible compulsion" element of sexual abuse; (2) the State did not have sufficient evidence to prove that he knowingly restrained the victim; (3) the State should not have been allowed to introduce evidence of his prior adjudications and allegations of stalking; and (4) the testimony of the victim was so inherently contradictory as to be objectively unreasonable. We affirm in this per curiam order and have provided the parties a memorandum explaining our ruling. Rule 30.25(b).